Citation Nr: 1208999	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the termination of apportionment was proper.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to February 2003.  The appellant is the parent of the Veteran's child, B.R.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 Special Apportionment decision rendered by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO terminated an apportionment of the Veteran's disability compensation.

The issue discussed herein was remanded by the Board during October 2011 for further development.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and the Veteran if further action is required.


REMAND

By way of history, in May 2005, the appellant was granted an apportionment in the amount of $51.00 per month of the Veteran's VA disability compensation benefits on behalf of herself and her minor child.  The apportionment was characterized by the RO as a "special apportionment."  Such apportionment was effective October 1, 2004.

An August 2007 letter decision proposed termination of the apportionment as evidence was received which indicated that the Veteran was reasonably contributing to the child's support.  Thereafter, in the December 2007 decision on appeal, the RO terminated apportionment of the Veteran's disability compensation benefits effective March 1, 2007.

The appellant contends that the apportionment should be reinstated in order to provide for the minor child.

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a veteran is providing for dependents.  38 C.F.R. § 3.450.

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

Significantly, a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2011); see also 38 C.F.R. §§ 20.500-20.504 (2010).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.

As the previous remand noted, there is some confusion concerning whether the appellant is represented by a Veterans' Service Organization.  Although there is no VA Form 21-22 submitted by either party, the RO has considered the appellant represented by a Service Organization in past communications.  On remand, the parties were supposed to be supplied information concerning representation as well as the appropriate form(s) which must be completed in order for the appellant or Veteran to be considered as represented.  

Unfortunately, the information concerning representation dated October 2011 was sent to the appellant's previous address and was returned to the AMC as undeliverable in November 2011.  Although other documents were resent to the new address, namely the most recent SSOC, the representation information was not.  Such must be accomplished on remand.

Additionally, in November 2011 the Veteran submitted a VA form 21-22 which is used to appoint a Veterans Service Organization.  However, the Veteran did not actually elect a specific organization on the form.  He should be contacted to find out if he actually wanted to appoint a Veterans Service Organization and, if so, which organization he wishes to appoint.

The Board's October 2011 remand conferred on the Veteran and the appellant the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the appellant's claim to be fully and fairly adjudicated.  


Accordingly, the case is REMANDED for the following action:

1.  Supply the appellant with information concerning representation as well as any necessary forms to elect representation.

2.  Ask the Veteran if he wants to appoint a Veterans Service Organization and, if so, which organization he wishes to appoint.

3.  Thereafter, if any additional evidence has been presented, a supplemental statement of the case should be issued and sent to both parties.  The case should then be returned to the Board, if in order.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

